DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 12-15, 18, 23, and 24 are rejected under § 102(a)(1) as being anticipated by US Pub. No. 2018/0265297 to Nakano et al. (Nakano).  In regards to claim 1, Nakano discloses an automated cargo delivery system (Z), comprising: 
an automated guided vehicle (2) having a housing (21, 23) defining a recess (see recess in 23) therein and a propulsion system configured to move the housing (see 
wherein the recess is configured to receive a plurality of swappable carriers each having a uniform width in a horizontal direction and a uniform height in a vertical direction perpendicular to the horizontal direction, each of the swappable carriers configured to be engaged within the recess, the plurality of swappable carriers including a first swappable carrier and a second swappable carrier (see Fig. 3 showing a plurality of containers of identical dimensions stored in storage compartments in the vehicle’s storage section). 

In regards to claim 2, Nakano further discloses that the automated guided vehicle further comprises a rail (261) affixed to the housing and extending within the recess in the depth direction, the rail being configured to alternatingly engage with a corresponding portion of a first frame of the first swappable carrier and with a corresponding portion of a second frame of the second swappable carrier. See Fig. 13 (engaging rail with portion of carrier).

In regards to claims 3 and 15, Nakano further discloses that the propulsion system includes a plurality of wheels rotatably mounted to the housing (see Fig. 3 showing four wheels for moving the conveyance vehicle), a driving element configured to rotate the wheels, a steering system configured to pivot the wheels and navigate the housing along predetermined paths (see ¶ [0258] inferring a steering system and propulsion system from the route generating section configured to generate the vehicle’s route to a workstation), and a processor configured to control the motor and the steering system (see Fig. 2 showing a processor for controlling vehicle operations).

Claims 12 and 23 are rejected under § 102(a)(1) as being anticipated by Nakano, supra.  For both claims, Nakano discloses a method (see Fig. 10
inserting and engaging a first swappable carrier into a recess defined in a housing of the automated guided vehicle (see Fig. 1, S114 removing a carrier from a vehicle shelf); 
automatically moving the automated guided vehicle from a base station to a first target location (see Fig. 1 transporting carriers between locations); 
automatically moving the automated guided vehicle from the first target location to the base station (see Fig. 1); 
disengaging and removing the first swappable carrier from the recess of the automated guided vehicle (see Figs. 1 and 3); 
inserting and engaging the second swappable carrier into the recess of the automated guided vehicle (see Figs. 1 and 3); and 
automatically moving the automated guided vehicle from the base station to a second target location (see Fig. 1 transporting carriers between locations). 

In regards to claim 13, Nakano further discloses that the first and second swappable carriers each have a uniform width in a horizontal direction and a uniform height in a vertical direction perpendicular to the horizontal direction. See Fig. 3 (showing a plurality of containers of identical dimensions stored in storage compartments in the vehicle’s storage section).

In regards to claim 14, Nakano further discloses that the inserting of the first and second swappable carriers into the recess of the automated guided vehicle includes sliding the respective first and second swappable carriers along a rail that is affixed to the housing and that extends within the recess in a depth direction of the recess. See Fig. 13 (engaging rail with portion of carrier).

In regards to claim 18, Nakano further discloses that the inserting of the first and second swappable carriers into the recess of the automated guided vehicle is performed by an end effector (22) of a robotic manipulator mounted to the housing of the automated guided vehicle. See Fig. 3 (showing a robotic pick arm).

In regards to claim 24, Nakano further suggests that the first swappable carrier is loaded with used components. See ¶¶ [0002], [0125] (describing trays capable of carrying articles which may comprise used components or any other typical storage item).

Allowable Subject Matter
Claims 4-11, 16, 17, and 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is 571.270.7769.  The examiner can normally be reached on M-F, 9-5p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD, can be reached at 571.272.6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYLE O LOGAN/Primary Examiner, Art Unit 3651